Order and judgment (one paper), Supreme Court, New York County (Jane Solomon, J.), entered November 7, 2002, which, inter alia, granted plaintiffs cross motion for summary judgment and adjudged plaintiff entitled to reinstatement as a trustee and officer of defendant Association with an award of back pay and other economic damages, unanimously affirmed, with costs.
The court correctly determined that defendant Lynch had acted ultra vires by effectively expelling plaintiff without the approval of the Association’s membership, as required by article X of the Association’s bylaws. Contrary to defendants’ argument, such discretion as defendant Lynch may have had to manage the daily affairs of defendant Association did not permit plaintiffs removal without resort to the procedures mandated by the Association’s bylaws (see Matter of Paglia v Staten Is. Little League, 38 AD2d 575 [1971]).
We have reviewed defendants’ remaining contentions and find them unavailing. Concur — Buckley, P.J., Rosenberger, Ellerin, Wallach and Lerner, JJ.